DETAILED ACTION
This Non-Final action is responsive to the application filed 5/14/2020.

Claims 1-10 are pending. Claims 1 and 6 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Drawings
The Drawings filed on 5/14/2020 have been approved.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malhotra (U.S. Pub 2007/0100789, published May 3, 2007).
Regarding Independent claims 1 and 6, Malhotra discloses A system, comprising: 
an add-on object configured to be installed on a user's computing system, the computing system comprising at least one processor and a display, the at least one processor configured to run a spreadsheet application, the add-on object configured to be integrated with the spreadsheet application, the add-on object configured to communicate over a network with at least one eCommerce platform, the add-on object configured to enable the user to manage using the spreadsheet application an advertising campaign within the at least one eCommerce platform (see abstract & paragraphs 23-27, discloses an add-on object comprising a bulk keyword import/export module plug-in configured to be integrated with a spreadsheet application and communicate over the network to a bid management system. The plug-in is configured to enable the user to manage using the spreadsheet application by importing keywords into the bid management system which includes transfer of advertising content when using a search engine). 

Regarding Dependent claims 2 and 7, Malhotra discloses a server intermediate and in signal communication with the add-on object and at least one eCommerce platform (see abstract & paragraphs 23-27, including the explanation provided in the Independent claim). Regarding Dependent claim 3, with dependency of claim 2, Malhotra discloses wherein the server is configured to provide the add-on object to the user's computing system to enable integration of the add-on object with the spreadsheet application (see abstract & paragraphs 23-27, including the explanation provided in the Independent claim).Regarding Dependent claims 4 and 9, Malhotra discloses wherein the add-on object is configured to enable data in the spreadsheet to be synchronized with the at least one eCommerce platform at the same time that the user is editing the data (see abstract & paragraphs 23-27, including the explanation provided in the Independent claim).Regarding Dependent claims 5 and 10, Malhotra discloses wherein the add-on object is configured to enable the user to alter parameters of an advertising campaign presented on the at least one eCommerce platform (see abstract & paragraphs 23-27, including the explanation provided in the Independent claim).Regarding Dependent claim 8, with dependency of claim 7, Malhotra discloses wherein the one or more processing devices are configured to communicate with the at least one eCommerce platform via marketplace ad application program interfaces provided by respective ones of the at least one eCommerce Platform (see abstract & paragraphs 23-27, including the explanation provided in the Independent claim).It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Conclusion
References Cited
6.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clark et al. (U.S. Pub 2006/0112123) discloses “Spreadsheet User-Interfaced Business Data Visualization And Publishing System”
McColl et al. (U.S. 8,788,928) discloses “System And Methodology For Development Of Stream Processing Applications Utilizing Spreadsheet Interface”
Migeon et al. (U.S. Pub 2017/0255608) discloses “Dynamic Disaggregation And Aggregation Of Spreadsheet Data”
Davis et al. (U.S. Pub 2020/0125713) discloses “Adaptive Authentication In Spreadsheet Interface Integrated With Web Service”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/11/2022